Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 1 of 17 Page ID #:4999



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                               Case No. 2:19-cv-05465-AB-AFM
      WILLIAM MORRIS ENDEAVOR
11    ENTERTAINMENT, LLC, et al.,                ORDER DENYING PLAINTIFFS
                                                 AND COUNTERCLAIM
12                                               DEFENDANTS’ PARTIAL MOTION
                            Plaintiffs and       TO DISMISS FIRST AMENDED
13                          Counterclaim         CONSOLIDATED
                            Defendants,          COUNTERCLAIMS [Dkt. No. 117]
14
15    v.
16
      WRITERS GUILD OF AMERICA,
17    WEST, INC., et al.,
18
                            Defendants and
19                          Counterclaimants.
20
           I. INTRODUCTION
21
             Before the Court is Plaintiffs and Counterclaim Defendants William Morris
22
     Endeavor Entertainment, LLC’s (“WME”), Creative Artists Agency, LLC’s (“CAA”),
23
     and United Talent Agency, LLC’s (“UTA”) (collectively “the Agencies”) partial
24
     motion to dismiss Counterclaimants Writers Guild of America, West, Inc.’s, Writers
25
     Guild of America, East, Inc.’s (“the Guilds”), Patricia Carr’s, Ashley Gable’s, Barbara
26
     Hall’s, Deric A. Hughes’s, Deirdre Mangan’s, David Simon’s, and Meredith Stiehm’s
27
28
                                                1.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 2 of 17 Page ID #:5000



 1   (collectively “Counterclaimants”) first amended consolidated counterclaims.1 (Dkt.
 2   No. 117.) Counterclaimants oppose the Agencies’ motion. (Dkt. No. 122). The Court
 3   heard oral argument regarding the Agencies’ motion on July 10, 2020. For the reasons
 4   stated below, the Court DENIES the Agencies’ partial motion to dismiss.
 5       II. BACKGROUND
 6          This case arises from a dispute between three of the largest talent agencies in
 7   Hollywood and two labor unions that represent writers in the entertainment industry.
 8   As the parties are familiar with the factual allegations at issue, the Court includes only
 9   a brief summary here. (See Dkt. No. 104 at 2–6) (setting out factual background in
10   greater detail).
11          A. Factual background
12          The Guilds serve as the exclusive collective bargaining representative for their
13   writer-members in negotiations with film and television producers. (Dkt. No. 112
14   “FACC” ¶ 46.) Historically, the Guilds delegated their authority to represent writers in
15   negotiations through franchise agreements with talent agents. (Id. ¶ 16.) As a
16   condition of being franchised, agents are subject to regulations promulgated by the
17   Guilds. (Id.)
18          Prior to this dispute, from 1976 to April 2019, the Guilds were parties to the
19   Artists’ Manager Basic Agreement (“AMBA”). (Id. ¶¶ 160–61, 173.) The AMBA
20   permitted talent agencies to package talent in exchange for packaging fees, albeit
21   while reserving the Guilds’ objections to agencies accepting packaging fees. (Id.
22   ¶¶ 160–61, 166.) On April 6, 2018, the Guilds provided notice to the Association of
23   Talent Agents (“ATA”), a trade association comprised of approximately 120 talent
24
25
     1
26    On July 17, 2020, UTA, the Guilds, Counterclaimant Barbara Hall, and
     Counterclaimant Deirdre Mangan filed a joint stipulation voluntarily dismissing with
27   prejudice: (1) all claims filed by UTA against the Guilds, (2) all counterclaims filed
     by the Guilds against UTA, and (3) all counterclaims filed by Counterclaimant
28   Barbara Hall and by Counterclaimant Deirdre Mangan against UTA. (Dkt. No. 135.)
                                              2.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 3 of 17 Page ID #:5001



 1   agencies, of the Guilds’ intent to terminate the AMBA. (Id. ¶¶ 138, 166.) Between
 2   April 2018 and April 2019, the Guilds and the ATA unsuccessfully attempted to
 3   negotiate a new agreement to replace the AMBA. (Id. ¶¶ 166–70.)
 4          On April 13, 2019, seven days after the AMBA expired, the Guilds formally
 5   implemented a new Code of Conduct. (Id. ¶¶ 173–74.) The Code of Conduct prohibits
 6   talent agencies from collecting packaging fees on any project on which their writer-
 7   client works. (Id. ¶ 171.) In implementing the Code of Conduct, the Guilds instructed
 8   their members to terminate any agent that had not agreed to its terms. (Id. ¶ 174.)
 9   Subsequently, the vast majority of the Guilds’ members terminated their relationships
10   with their agents. (Id.)
11         B. Procedural background
12         On June 24, 2019, WME filed a complaint against the Guilds alleging violation
13   of Section 1 of the Sherman Act. (Dkt. No. 1.) On September 12, 2019, the Court
14   ordered that three cases filed by WME, CAA, and UTA be consolidated for all
15   purposes including trial. (Dkt. No. 40.) Pursuant to this Court’s September 12, 2019
16   order, the Agencies filed their consolidated complaint on September 27, 2019.2 (Dkt.
17   No. 42.)
18         On October 18, 2019, Counterclaimants filed their answer to the Agencies
19   consolidated complaint and their consolidated counterclaims. (Dkt. No. 44.) The
20   Agencies moved to dismiss these consolidated counterclaims, and on April 27, 2020,
21   the Court granted in part and denied in part the Agencies’ motion to dismiss. (Dkt.
22   Nos. 54, 104.) In particular, the Court (1) dismissed without leave to amend
23   Counterclaimants’ federal price-fixing claim for lack of antitrust standing, (2)
24   dismissed without leave to amend Counterclaimants’ claims under the Racketeer
25   Influenced and Corrupt Organization Act (“RICO”), (3) concluded that
26
     2
27    Counterclaimants subsequently moved to dismiss the Agencies’ consolidated
     complaint, and moved in the alternative for judgment on the pleadings. (Dkt. Nos. 43,
28   47.) The Court denied Counterclaimants’ motion on January 8, 2020 (Dkt. No. 73.)
                                              3.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 4 of 17 Page ID #:5002



 1   Counterclaimants had demonstrated standing under California’s Cartwright Act, and
 2   that they had stated price-fixing claim under the Cartwright Act, (4) dismissed
 3   Counterclaimants’ federal and state group boycott claims, (4) dismissed the Guilds’
 4   representative claims for breach of fiduciary duty and constructive fraud for lack of
 5   associational standing, (5) concluded that Individual Counterclaimants3 had stated a
 6   claim for breach of fiduciary duty, (6) dismissed Individual Counterclaimants’
 7   constructive fraud claim, (7) dismissed the Guilds’ UCL claim brought on their own
 8   behalf, (8) concluded that Individual Counterclaimants had stated a claim under
 9   California’s Unfair Competition Law (“UCL”), (9) concluded that Counterclaimants
10   had stated a claim for declaratory relief, and (10) concluded that Counterclaimant
11   Barbara Hall had stated claims for breach of contract and promissory estoppel. (Dkt.
12   No. 104.)
13         On May 11, 2020, Counterclaimants filed their First Amended Consolidated
14   Counterclaims. (Dkt. No. 112 “FACC”.) In their FACC, Counterclaimants realleged
15   the following causes of action: (1) per-se price fixing in violation of the Cartwright
16   Act, (2) breach of fiduciary duty (brought by Individual Counterclaimants on their
17   own behalf), (3) constructive fraud (brought by Individual Counterclaimants on their
18   own behalf), (4) violation of the UCL (brought by Individual Counterclaimants and
19   the Guilds on their own behalf), (5) declaratory relief, (6) breach of contract (brought
20   by Counterclaimant Barbara Hall on her own behalf), (7) promissory estoppel
21   (brought by Counterclaimant Barbara Hall on her own behalf), (8) an equitable claim
22   for breach of fiduciary duty (brought by the Guilds on behalf of their members), and
23   (9) constructive fraud (brought by the Guilds on behalf of their members). (Id.
24   ¶¶ 190–273.) Counterclaimants did not reallege their federal price-fixing claim,
25   federal RICO claims, or federal and state group boycott claims. (Id.) The Agencies
26
     3
27    “Individual Counterclaimants” refers to Patricia Carr, Ashley Gable, Barbara Hall,
     Deric A. Hughes, Deirdre Mangan, David Simon, and Meredith Stiehm.
28
                                               4.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 5 of 17 Page ID #:5003



 1   now move to dismiss Counterclaimants’ FACC in part.
 2      III.   LEGAL STANDARD
 3          Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to
 4   dismiss a pleading for “failure to state a claim upon which relief can be granted.” Fed.
 5   R. Civ. P. 12(b)(6).
 6          To defeat a Rule 12(b)(6) motion to dismiss, a pleading must provide enough
 7   factual detail to “give the defendant fair notice of what the. . . claim is and the grounds
 8   upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
 9   pleading must also be “plausible on its face,” that is, it “must contain sufficient factual
10   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A
12   plaintiff’s “factual allegations must be enough to raise a right to relief above the
13   speculative level.” Twombly, 550 U.S. at 555. “The plausibility standard is not akin to
14   a ‘probability requirement,’ but it asks for more than a sheer possibility that a
15   defendant has acted unlawfully.” Id. Labels, conclusions, and “a formulaic recitation
16   of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
17          A pleading may be dismissed under Rule 12(b)(6) for the lack of a cognizable
18   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.
19   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). When ruling on
20   a Rule 12(b)(6) motion, “a judge must accept as true all of the factual allegations
21   contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). But a court
22   is “not bound to accept as true a legal conclusion couched as a factual allegation.”
23   Iqbal, 556 U.S. at 678 (2009) (internal quotation marks omitted).
24          A court generally may not consider materials other than facts alleged in the
25   pleading and documents that are made a part of the pleading. Anderson v. Angelone,
26   86 F.3d 932, 934 (9th Cir. 1996). However, a court may consider materials if (1) the
27   authenticity of the materials is not disputed and (2) the plaintiff has alleged the
28
                                                 5.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 6 of 17 Page ID #:5004



 1   existence of the materials in the pleading or the pleading “necessarily relies” on the
 2   materials. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (citation
 3   omitted). The court may also take judicial notice of matters of public record outside
 4   the pleadings and consider them for purposes of the motion to dismiss. Mir v. Little
 5   Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Lee, 250 F.3d at 689-90.
 6
         IV.   DISCUSSION
 7
         1. The Court declines to reconsider its prior ruling on Counterclaimants’
 8
           standing under the Cartwright Act.
 9
           The Agencies move for this Court to reconsider its prior ruling that
10
     Counterclaimants have standing under California’s Cartwright Act.4 (Dkt. No. 117 at
11
     5–11.) A motion for reconsideration “is appropriate if the district court (1) is presented
12
     with newly discovered evidence, (2) committed clear error or the initial decision was
13
     manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.
14
     Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)
15
     “Motions for reconsideration are disfavored and rarely granted . . . [and] are not to be
16
     used to test new legal theories that could have been presented when the original
17
     motion was pending.” See Collins v. U.S. Citizenship and Naturalization Servs., No.
18
     CV 11-9909-JFW (SSx), 2013 WL 776244, at *1 (C.D. Cal. Feb. 6 2013) (internal
19
     quotation marks omitted).
20
           Here, the Agencies do not present new evidence, cite an intervening change in
21
     controlling law, or argue that the Court committed clear error or reached a decision
22
     that was manifestly unjust. (See Dkt. No. 117 at 5–11.) Rather, the Agencies argue
23
24
     4
      Although the Agencies dispute that they are moving for reconsideration, “[b]oth the
25   earlier [motion to dismiss] and the current [motion to dismiss] seek the same relief.
26   Thus, the Court construes this [motion] as a request for reconsideration.” See Lai v.
     Quality Loan Serv. Cop., No. CV 10-2308 PSG (PLAx), 2010 WL 2228507, at *2
27   (C.D. Cal. June 2, 2010); see also Dkt. No. 69 at 6 n.6 (arguing that
     “Counterclaimants’ lack of antitrust standing dooms their duplicative Cartwright Act
28   claims.”).
                                               6.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 7 of 17 Page ID #:5005



 1   that three factors identified in Associated General Contractors of California, Inc. v.
 2   California State Council of Carpenters, 459 U.S. 519 (1983) (“AGC”)—including (1)
 3   whether Counterclaimants participate in the same market as the Agencies, (2) the
 4   directness of Counterclaimants’ injuries, and (3) the risk of duplicative recovery—
 5   “compel” the conclusion that Counterclaimants lack standing under the Cartwright
 6   Act. (Id. at 1, 5–11.) However, as previously noted, these arguments rest on the
 7   assumption “that the interpretation of California’s antitrust statute [i]s coextensive
 8   with the Sherman Act,” which “is no longer the law in California.” See Samsung
 9   Electronics Co., Ltd. v. Panasonic Corp., 747 F.3d 1199, 1205 n.4 (9th Cir. 2014)
10   (citing Aryeh v. Canon Business Solutions, Inc., 292 P.3d 871 (Cal. 2013)); see also
11   Cal. Bus. & Prof. Code § 16750(a) (conferring standing on “any person who is injured
12   in his or her business or property by reason of anything forbidden or declared
13   unlawful by this chapter, regardless of whether such injured person dealt directly or
14   indirectly with the defendant.”). The Agencies’ disagreement with this decision “is an
15   inadequate reason for [a motion for reconsideration] to be granted.” See Williams v.
16   McGraw-Hill Inc., No. CV 10-06062 GAF (SHx), 2011 WL 13217468, at *2 (C.D.
17   Cal. Jan. 20, 2011). Accordingly, the Agencies’ motion for reconsideration is
18   DENIED.
19      2. The Guilds have demonstrated associational standing to bring an equitable
20         claim for breach of fiduciary duty and a claim for constructive fraud on
21         behalf of their members.
22         The Agencies move to dismiss the Guilds’ representative claims for breach of
23   fiduciary duty and constructive fraud on the ground that the Guilds lack associational
24   standing to pursue these claims on behalf of their members. (Dkt. No. 117 at 11–15.)
25         An organization has standing to bring suit on behalf of its members where”[1]
26   its members would otherwise have standing to sue in their own right; [2] the interests
27   [the organization] seeks to protect are germane to the organization’s purpose; and [3]
28   neither the claim asserted nor the relief requested requires the participation of
                                                 7.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 8 of 17 Page ID #:5006



 1   individual members in the lawsuit.” See Hunt v. Wash State Apply Advert. Comm’n,
 2   432 U.S. 333, 343 (1977). The Court previously determined that resolving the Guilds’
 3   representative claims for breach of fiduciary duty and constructive fraud would
 4   require a litany of individual assessments that would require participation of the
 5   Guilds’ writer-members. (See Dkt. No. 104 at 14–15.) The Court noted that
 6   Counterclaimants’ conclusory allegation that the Agencies never obtained their writer-
 7   clients’ valid, informed consent did not negate the need for individual writers to
 8   participate. (Id. at 15)
 9          In their FACC, the Guilds now allege that the Agencies fail “as a matter of
10   uniform policy” to disclose “the material terms of their packaging agreements,
11   including the terms defining the Agencies’ upfront and backend payments, to their
12   writer-clients.” (FACC ¶ 87.) The Guilds further allege that a direct conflict of interest
13   exists between writers and the Agencies in every packaging fee arrangement
14   “[b]ecause the third component of all packaging fee arrangements is based on defined
15   gross profits,” such that “any amount paid to writers as compensation directly reduces
16   the amount the Agenc[ies] receive[] as part of the third component of the packaging
17   fee.” (Id. ¶¶ 81, 82.) In realleging their representative claims for breach of fiduciary
18   duty and constructive fraud, the Guilds clarify that they seek only declaratory and
19   injunctive relief and do not seek monetary damages. (Dkt. No. 122 at 4–7.)
20          Taking these amended allegations into account, the Court is persuaded that
21   neither the claims asserted—an equitable claim for breach of fiduciary duty and a
22   claim for constructive fraud—nor the relief requested (declaratory relief and an
23   injunction prohibiting the Agencies’ receipt of packaging fees) would require
24   individual writers to participate. As the Court previously stated, “[t]he elements of a
25   claim for breach of fiduciary duty are (1) the existence of a fiduciary duty; (2) breach
26   of that duty; and (3) damages proximately caused by that breach.” (Dkt. No. 104 at 14
27   (citing IIG Wireless, Inc. v. Yi, 231 Cal. Rptr. 3d 771, 787 (Ct. App. 2018))). In the
28   context of an agent’s failure to disclose material terms of an agreement to the
                                                8.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 9 of 17 Page ID #:5007



 1   principal, a failure to provide material information itself constitutes harm. See
 2   Knutson v. Foster, 236 Cal. Rptr. 3d 473, 487 (Ct. App. 2018) (“These breaches of
 3   [the agent’s] fiduciary duty caused [the principal] harm initially by failing to provide
 4   her with all the information she needed to make an informed decision about entering
 5   into [an agreement.]”). Constructive fraud, by contrast, “comprises any act, omission
 6   or concealment involving breach of legal or equitable duty, trust or confidence which
 7   results in damage to another even though the conduct is not otherwise fraudulent,”
 8   such that “[m]ost acts by an agent in breach of his fiduciary duties constitute
 9   constructive fraud.”5 See Assilzadeh v. Cal. Fed. Bank, 98 Cal. Rptr. 2d 176, 186 (Ct.
10   App. 2000).
11         In alleging their representative claims for breach of fiduciary duty and
12   constructive fraud, the Guilds argue that the Agencies maintained a uniform policy of
13   failing to disclose the material terms of their packaging agreements to their writer-
14   clients. (FACC ¶ 87). Evidence of such a policy could show: (1) that the Agencies
15   maintained fiduciary relationships with numerous writer-members, (2) that the
16   Agencies breached their fiduciary duties by failing to provide writers with reasonably
17   obtainable material information, and (3) that the Guilds’ writer-members suffered
18   injury in the form of failing to receive material information necessary to make
19   informed decisions on any packaging agreement. Accordingly, the Guilds have shown
20   that their representative claims for breach of fiduciary duty and constructive fraud can
21
22
23   5
      As Counterclaimants correctly argue in opposition to the Agencies’ motion to
24   dismiss, California law “presume[s] reasonable reliance upon the misrepresentation or
     nondisclosure of the fiduciary, absent direct evidence of a lack of reliance” See Estate
25   of Gump, 2 Cal. Rptr. 2d 269, 281 (Ct. App. 1991). Although the Agencies correctly
26   note that this presumption of reasonable reliance is rebuttable, (Dkt. No. 127 at 3 n.4),
     at the pleading stage the Court is unable to determine whether there is any direct
27   evidence of a lack of reliance, thus necessitating individual writers’ participation. The
     parties may revisit this issue at summary judgment.
28
                                               9.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 10 of 17 Page ID #:5008



  1   be established without individualized proof from litigants not before the Court.6
  2         Similarly, the relief requested by the Guilds would not require individual
  3   participation of the Guilds’ writer-members. As a general matter, “[i]ndividualized
  4   proof from the members is not needed where, as here, declaratory and injunctive relief
  5   is sought rather than monetary damages.” See Assoc. Gen. Contractors of Am. v.
  6   Metropolitan Water Dist. of S. Cal., 159 F.3d 1178, 1181 (9th Cir. 1998). Although
  7   the Agencies argue that “plenty of injunction cases have been dismissed because of
  8   the need for individualized proof,” (Dkt. No. 117 at 13 (quoting Pharmaceutical Care
  9   Mgmt. Ass’n v. Rowe, 429 F.3d 294, 314 (1st Cir. 2005) (Boudin, J. and Dyk, J.,
 10   concurring))), each of the cited authorities in support of this argument addressed
 11   circumstances where individualized proof was necessary to establish the claim at
 12
 13
      6
        The Agencies arguments to the contrary do not demonstrate otherwise. Although the
 14   Agencies contend that the Guilds’ breach of fiduciary duty claim would require “fact-
      specific determination[s] that include[] the nature of the transaction, the level of
 15   sophistication of the parties, the harm at issue, and the causation of the harm,” (Dkt.
 16   No. 117 at 13–14), none of those determinations are necessary here where the Guilds
      allege that the Agencies maintain a uniform policy of failing to disclose the terms of
 17   packaging agreements to all writer-clients, and that virtually no writer has ever seen a
      packaging agreement. (See FACC ¶¶ 85–87.) Moreover, although the Agencies
 18   contend that they will need individual writers to participate to defend against the
 19   Guilds’ representative claims, (Dkt. No. 117 at 14; Dkt. No. 127 at 2–3), the focus of
      the associational standing inquiry is on whether claims asserted or relief requested
 20   require individual members to participate as parties, and “the heart of [the Guilds’
      claims] involve[] systemic policy violations that will make extensive individual
 21   participation unnecessary.” See Spinedex Physical Therapy USA, Inc. v. United
      Healthcare of Ariz., Inc., 770 F.3d 1282, 1293 (9th Cir. 2014) (citing Pa. Psychiatrict
 22   Soc’y v. Green Spring Health Servs, Inc., 280 F.3d 278, 286 (3d Cir. 2002)); See also
 23   W. Watersheds Project v. Kraayenbrink, 632 F.3d 472, 484 (9th Cir. 2011) (“Because
      . . . neither the claims asserted nor the relief requested requires [individual members’]
 24   participation as parties, [the organization] has associational standing[.]”) (emphasis
      added); and see Retired Chicago Police Ass’n v. City of Chicago, 7 F.3d 584, 601–02
 25   (7th Cir. 1993) (“We can discern no indication in Warth, Hunt, or Brock that the
 26   Supreme Court intended to limit representational standing to cases in which it would
      not be necessary to take any evidence from individual members of an association . . .
 27   Rather, the third prong of Hunt is more plausibly read as dealing with situations in
      which it is necessary to establish ‘individualized proof’ . . . for litigants not before the
 28   Court in order to support the cause of action.”) (internal citation omitted).
                                                  10.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 11 of 17 Page ID #:5009



  1   issue. See Pharmaceutical Care, 429 F.3d at 314 n.10. Having determined that the
  2   representative fiduciary duty and constructive fraud claims at issue here would not
  3   require individualized proof, the Court finds this argument unavailing.
  4         Because the Guilds have demonstrated that their representative claims for
  5   breach of fiduciary duty and constructive fraud would not require individual
  6   participation, and that individual participation is not necessary for the injunctive and
  7   declaratory relief requested, the Agencies’ motion to dismiss the Guilds’
  8   representative claims for breach of fiduciary duty and constructive fraud for lack of
  9   associational standing is DENIED.7
 10       3. The Guilds have demonstrated associational standing to bring a
 11         Cartwright Act price-fixing claim on behalf of their members.
 12         The Agencies move to dismiss the Guilds’ representative claim for violation of
 13   California’s Cartwright Act for a lack of associational standing. (Dkt. No. 117 at 15.)
 14   In particular, the Agencies contend that individual participation of the Guilds’
 15   members would be required to demonstrate injury, even though the Guilds do not seek
 16   monetary damages on behalf of their members.8 (Id.) As the Court previously stated,
 17   “[t]he elements of [a] Cartwright Act claim are the formation and operation of the
 18   conspiracy, (2) the wrongful act or acts done pursuant thereto, and (3) the damage
 19   resulting from such act or acts.” (See Dkt. No. 104 at 9–10 (quoting Marsh v.
 20   Anesthesia Servs. Med. Grp., Inc., 132 Cal. Rptr. 3d 660, 670–71 (Ct. App. 2011))).
 21
 22
      7
 23     The Guilds’ allegations clearly demonstrate that they meet the two additional prongs
      for associational standing (i.e. that the Guilds’ members would have standing to sue in
 24   their own right, and that the interests the Guilds seek to protect are germane to the
      Guilds’ purpose), and the Agencies do not move to dismiss the Guilds’ representative
 25   claims based on these two prongs. (See Dkt. No. 117.)
 26   8
        The Court rejects the Agencies’ argument that the Guilds lack associational standing
 27   because their individual members do not have standing under the Cartwright Act, as
      the Court declines to reconsider its prior ruling that Counterclaimants have standing
 28   under the Cartwright Act.
                                                 11.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 12 of 17 Page ID #:5010



  1   However, in cases involving price-fixing under the Cartwright Act, the third
  2   element—“not the amount of compensable damage, but the fact of damaging impact
  3   on the plaintiff or plaintiff class—may be established by presumption or inference.”
  4   See Cal. Dental Ass’n v. Cal. Dental Hygienists’ Assn., 271 Cal. Rptr. 410, 418 (Ct.
  5   App. 1990) (citing B.W.I Custom Kitchen v. Ownes-Illinois, Inc., 235 Cal. Rptr. 228
  6   (Ct. App. 1987)). Indeed, California state courts have explicitly recognized that
  7   individual members of an organization need not participate in a representative
  8   Cartwright Act action where the organization seeks injunctive relief only. See Cal.
  9   Dental Ass’n, 271 Cal. Rptr. at 417–19 (applying California’s standard for
 10   associational standing but noting that Cartwright Act plaintiffs could meet the federal
 11   associational standing test where they seek injunctive relief only). Accordingly,
 12   because neither the Cartwright Act price-fixing claim nor the injunctive and
 13   declaratory relief requested by the Guilds would require individual members to
 14   participate as parties, the Court DENIES the Agencies’ motion to dismiss the Guilds’
 15   representative Cartwright Act claim for lack of associational standing.9
 16       4. The Guilds have demonstrated Article III standing to obtain injunctive
 17         relief.
 18         The Agencies move to dismiss the Guilds’ claims for breach of fiduciary duty,
 19   constructive fraud, violation of the Cartwright Act, and violation of California’s UCL
 20   on the ground that the Guilds lack Article III standing to obtain injunctive relief
 21   against the Agencies’ packaging fee practices. (Dkt. No. 117 at 16–24.)
 22         To demonstrate Article III standing to obtain injunctive relief, “a plaintiff must
 23   show that he is under threat of suffering injury in fact that is concrete and
 24   particularized; the threat must be actual and imminent, not conjectural or hypothetical;
 25
 26   9
        As with the Guilds’ representative claims for breach of fiduciary duty and
 27   constructive fraud, the Guilds’ Cartwright Act allegations clearly demonstrate that
      their individual members would have standing to sue in their own right, and that the
 28   interests they seek to protect are germane to the Guilds’ purpose.
                                               12.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 13 of 17 Page ID #:5011



  1   it must be fairly traceable to the challenged action of the defendant; and it must be
  2   likely that a favorable judicial decision will prevent or redress the injury.” Summers v.
  3   Earth Island Inst., 555 U.S. 488, 493 (2009) (internal quotation marks omitted). At the
  4   pleading stage, the Court “must accept as true all material allegations of the
  5   complaint, and must construe the complaint in favor of the complaining party . . . to
  6   determine whether the nonmoving party has clearly allege[d] facts demonstrating each
  7   element of standing.” See Confederated Tribes and Bands of Yakama Nation v.
  8   Yakima Cty., No. 19-35199, 2020 WL 3495307, at *5 (9th Cir. June 29, 2020)
  9   (internal quotation marks and citations omitted).
 10         Taking Counterclaimants’ amended allegations into account, the Guilds have
 11   sufficiently alleged facts demonstrating each element of Article III standing. First, the
 12   Guilds have plausibly alleged an actual injury that is concrete and particularized by
 13   alleging that the Agencies continue to receive packaging fee payments under
 14   previously negotiated agreements, which directly reduces writer compensation and the
 15   Guilds’ dues revenue on an ongoing basis. (FACC ¶¶ 95–96, 129, 135, 137); see
 16   Construction Indus. Ass’n of Sonoma Cty. v. City of Petaluma, 522 F.2d 897, 903 (9th
 17   Cir. 1975) (holding that an association “easily satisf[ied] the ‘injury in fact’ standing
 18   requirement” where it alleged damages due to lost revenues). This alleged injury is
 19   fairly traceable to the Agencies’ challenged conduct, as it is the result of contracts
 20   allegedly negotiated by the Agencies on behalf of the Guilds’ writer-members. See
 21   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (holding that “there must
 22   be a casual connection between the injury and the conduct complained of—the injury
 23   has to be fairly . . . trace[able] to the challenged action of the defendant, and not . . .
 24   th[e] result [of] the independent action of some third party not before the Court.”)
 25   (internal quotation marks omitted). Finally, the Guilds’ injury is likely to be redressed
 26   by the injunctive relief sought, as the Guilds seek an injunction prohibiting the
 27   Agencies’ continued receipt of packaging fees. (See Prayer for Relief ¶¶ 5, 6.) This
 28   injunctive relief would likely redress the Guilds’ injury by increasing the Guilds’
                                                13.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 14 of 17 Page ID #:5012



  1   writer-members’ profit participation, which in turn would increase the Guilds’ dues
  2   revenue.10 (FACC ¶¶ 95–96, 129.)
  3          Accordingly, because the Guilds have pleaded factual allegations demonstrating
  4   Article III standing to obtain injunctive relief against the Agencies’ packaging fee
  5   practices, the Agencies’ motion to dismiss the Guilds’ claims for breach of fiduciary
  6   duty, constructive fraud, violation of the Cartwright Act, and violation of California’s
  7   UCL, for a lack of Article III standing is DENIED.
  8        5. Counterclaimants’ constructive fraud claims based on fraudulent omission
  9          meet Rule 9(b)’s heightened pleading standard.
 10          The Agencies move to dismiss the Guilds’ representative claim for constructive
 11   fraud and Individual Counterclaimants’ claim for constructive fraud on the ground
 12   that Counterclaimants fail to meet the heightened pleading standard of Federal Rule of
 13   Civil Procedure 9(b). (Dkt. No. 117 at 24–25.)
 14          As previously stated, “constructive fraud comprises any act, omission or
 15   concealment involving breach of legal or equitable duty, trust or confidence which
 16   results in damage to another even though the conduct is not otherwise fraudulent.”
 17   Assilzadeh, 98 Cal. Rptr. 2d at 186. “Most acts by an agent in breach of his fiduciary
 18   duties constitute constructive fraud.” Id. In particular, “[t]he failure to disclose a
 19   material fact to [the] principal which might affect the fiduciary’s motives or the
 20   principal’s decision, which is known (or should be known) to the fiduciary, may
 21   constitute constructive fraud.” Id.
 22
 23   10
        Although the Agencies contend that this relief constitutes monetary disgorgement,
 24   nowhere in Counterclaimants’ Prayer for Relief do they seek to “compel [the
      Agencies] to surrender all money obtained through an unfair business practice[.]” See
 25   Korea Supply Co. v. Lockheed Martin Corp., 63 P.3d 937, 944 (Cal. 2003). Rather,
 26   Counterclaimants seek an injunction prohibiting the Agencies’ continued receipt of
      packaging fees. See Prayer for Relief ¶¶ 5–6. Moreover, although the Court concludes
 27   that Counterclaimants have demonstrated Article III standing to obtain injunctive
      relief, the Court does not decide the scope of any injunctive relief Counterclaimants
 28   may obtain.
                                                14.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 15 of 17 Page ID #:5013



  1         “Like fraud claims, constructive fraud claims [under California law] are subject
  2   to the particularity requirements of Rule 9(b).” See Edumoz, LLC v. Republic of
  3   Mozambique, No. CV 13-02309-MMM (CWx), 2014 WL 12802921, at *30 (C.D.
  4   Cal. July 21, 2014) (alteration added). Although Rule 9(b)’s heightened pleading
  5   standard is “somewhat relaxed” in the context of fraudulent omission, “a plaintiff
  6   alleging fraudulent omission or concealment must still plead the claim with
  7   particularity.” See Asghari v. Volkswagen Grp. of Am., Inc., 42 F. Supp. 3d 1306,
  8   1325 (C.D. Cal. 2013) (collecting cases). “[T]o plead the circumstances of omission
  9   with specificity, plaintiff must describe the content of the omission and where the
 10   omitted information should or could have been revealed, as well as provide
 11   representative samples of advertisements, offers, or other representations that plaintiff
 12   relief on to make her purchase and that failed to include the allegedly omitted
 13   information.” See Eisen v. Porsche Cars N. Am., Inc., No. CV 11-9405 CAS (FEMx),
 14   2012 WL 841019, at *3 (C.D. Cal. Feb. 22, 2012) (internal quotation marks omitted).
 15         Taking Counterclaimants’ amended allegations into account, the Court is
 16   persuaded that both the Guilds and Individual Counterclaimants have alleged their
 17   fraudulent omission claims with sufficient particularity. With respect to the Guilds,
 18   the Guilds allege “what” was omitted (the material terms of packaging agreements,
 19   including terms defining the Agencies’ upfront and backend payments, as well as
 20   inherent conflicts of interest arising from the Agencies’ receipt of packaging fees
 21   [FACC ¶¶ 81–83, 87, 271]); “why” such information was not disclosed (because the
 22   Agencies allegedly generate profits from packaging fees and thus have an incentive to
 23   maximize such fees at the expense of their writer-clients [Id. ¶¶ 84, 95, 99, 107]);
 24   “how” the Agencies allegedly omitted the information (by telling their writer-clients
 25   that packaging benefits writers because they will not pay a commission fee while
 26   failing to disclose packaging agreement terms as a matter of uniform policy [Id.
 27   ¶¶ 119–20]); and “when” the allegedly fraudulent omissions occurred (from June 2015
 28   through to the present, during which time the Agencies allegedly never disclosed
                                              15.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 16 of 17 Page ID #:5014



  1   packaging agreement terms to their writer-clients [Id. ¶¶ 87, 271]). The Guilds further
  2   allege that the Agencies’ alleged conflicts of interest and the material terms of
  3   packaging agreements should have been disclosed “each time [the Agencies]
  4   represented [writer-members] in procuring or seeking to procure employment with a
  5   studio from which the Agencies received or sought to receive a packaging fee,
  6   including in communications conducted by phone, email, or in-person[.]” (Id. ¶ 271.)
  7   The Guilds thus adequately plead fraudulent omission. See Asghari, 42 F. Supp. 3d at
  8   1326–27 (concluding that plaintiffs adequately pleaded fraudulent omission where
  9   they alleged with specificity what information was omitted, why the information was
 10   omitted, how the information was omitted, and when the information was omitted).
 11         Individual Counterclaimants similarly plead fraudulent omission with sufficient
 12   particularity. In addition to pleading precisely the same information with respect to the
 13   “what,” “why,” and “how” of the Agencies’ allegedly fraudulent omissions,
 14   Individual Counterclaimants additionally plead who their talent agents were, and
 15   when the principal-agent relationships between Individual Counterclaimants and the
 16   Agencies began and ended. (FACC ¶¶ 25–30, 81–83, 87, 107, 119–20, 225).
 17   Individual Counterclaimants thus adequately plead fraudulent omission. See Asghari,
 18   42 F. Supp. 3d at 1326–27.
 19         Because Counterclaimants have pleaded their constructive fraud claims with
 20   sufficient particularity, the Agencies’ motion to dismiss these claims for failure to
 21   meet Rule 9(b)’s heightened pleading standard is DENIED.
 22      6. Counterclaimants’ UCL claims and declaratory relief claims survive.
 23         The Agencies move to dismiss Counterclaimants’ derivative UCL claims and
 24   declaratory relief claims on the ground that Counterclaimants’ underlying Cartwright
 25   Act claims and constructive fraud claims fail. (Dkt. No. 117 at 25.) However, having
 26   concluded that Counterclaimants’ underlying Cartwright Act claims and constructive
 27   fraud claims survive, the Court DENIES the Agencies’ motion to dismiss
 28   Counterclaimants’ derivative UCL claims and declaratory relief claims.
                                            16.
Case 2:19-cv-05465-AB-AFM Document 143 Filed 08/12/20 Page 17 of 17 Page ID #:5015



  1      V. CONCLUSION
  2         For the reasons stated above, the Court DENIES the Agencies’ partial motion
  3   to dismiss.
  4
  5   IT IS SO ORDERED.
  6
  7   Dated: August 12, 2020        _______________________________________
  8                                 HONORABLE ANDRÉ BIROTTE JR.
                                    UNITED STATES DISTRICT COURT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            17.
